Order, Supreme Court, New York County (Marcy S. Friedman, J.), entered on or about December 5, 2001, which, in an action for personal injuries allegedly caused by defendant-respondent building owner’s negligent removal of snow in front of its lessee’s premises, inter alia, granted defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The action was properly dismissed in the absence of any evidence tending to rebut defendant’s denial of any efforts to remove the snow that had accumulated in front of its lessee’s premises (see Jiuz v City of New York, 244 AD2d 298, 298-299 [1997]). Nor does plaintiff adduce any evidence that defendant created or increased a dangerous condition on the sidewalk (see Gaudino v 511 W 232nd St. Owners Corp., 279 AD2d 272, 273 [2001]). Concur—Andrias, J.P., Sullivan, Gonzalez, Sweeny and Catterson, JJ.